Citation Nr: 9908105	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-17 935	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 80 percent for 
bilateral radical mastectomies.

2.  Entitlement to a rating higher than 10 percent for benign 
positional vertigo with tinnitus.

3.  Entitlement to a rating higher than 0 percent for hiatal 
hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1973 to July 1996.

2.  In March 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that she was withdrawing her appeal for higher 
ratings for service-connected bilateral radical mastectomies, 
benign positional vertigo with tinnitus, and hiatal hernia 
with GERD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (1998).  In March 
1999, the appellant withdrew, in writing, her appeal for 
increased ratings for service-connected bilateral radical 
mastectomies, benign positional vertigo with tinnitus, and 
hiatal hernia with GERD.  (The Board notes the RO has granted 
the veteran a permanent and total compensation rating based 
on individual unemployability.)  The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



ORDER

The appeal is dismissed.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 






- 1 -

